DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered. 
Response to Amendment
	The Examiner acknowledges the amendments and arguments filed on 8/3/22. Claim 1 has been amended. Claims 15 and 16 are newly added. Claims 12-14 are withdrawn. Claims 1-11, 15, and 16 are pending rejection below.
The Declaration under 37 CFR 1.132 filed 8/3/22 is sufficient to overcome the rejection of claims 1-11 based upon the boric acid leading to gel coagulation which would demonstrate it being a water-insoluble material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno WO_2016182010_A1 (see machine English translation) in view of Lin USPA_20100270518_A.
1.	Regarding Claims 1 and 8-11, Katsuno discloses a polyvinyl alcohol film (Derwent Abstract Title) that can be used as a water-soluble film (paragraph 0058). Katsuno further discloses that said film can contain 70% by mass or more of said PVA content (paragraph 0034). Also, Katsuno discloses a PVA film having a maximum height (Rz) of 3.22 microns with a surface roughness (Ra) of 0.67 microns (paragraph 0084) that was measured in accordance with JIS B0601-2001 (paragraphs 0017, 0020, 0073). Furthermore, Katsuno discloses the degree of saponification ranging from 95 mol% or more (paragraph 0029) as is being claimed in instant Claim 8. Furthermore, Katsuno discloses using unmodified PVA (paragraph 0025) as is being claimed in instant Claim 9. Katsuno also discloses using plasticizers (paragraph 0030) as is being claimed in instant Claim 10, in an amount ranging from 30 parts or less (paragraph 0031), as is being claimed in instant Claim 11.
2.	However, Katsuno does not disclose using its film as a packaging film and instead discloses using it as a polarizer film (paragraph 0002).
3.	Lin discloses a PVA film that can be used as a polarizing film (Title) that is water-soluble (paragraph 0005) and can also be used as a packaging film (paragraph 0003).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PVA film, of Katsuno, by also using it as a packaging film, as disclosed by Lin. One of ordinary skill in the art would have been motivated in doing so in order to further the utility of its invention.
Claims 2, 3, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno WO_2016182010_A1 (see machine English translation) in view of Lin USPA_20100270518_A, as applied to Claim 1, and further in view of Mizutani JP_2002146053_A (see machine English translation).
5.	Regarding Claims 2, 3, 15, and 16, Katsuno in view of Lin do not suggest the use of the claimed inorganic particles.
6.	Mizutani discloses a PVA film used in packaging (Derwent Abstract Title) that is water-soluble (paragraph 0011) and can comprise inorganic filler (paragraph 0013) having a particle size ranging from 0.2 to 10 microns (paragraph 0014) and in an amount of 1 to 30 parts (paragraph 0015), which overlaps with Applicants’ claimed ranges. Moreover, Mizutani further discloses what would result if the amount and size are outside of this range (paragraphs 0014, 0015) which indicates they are known result-effective variables in the art. Finally, Mizutani discloses how its PVA film results in excellent concealment property, mechanical strength, and appearance (Derwent Abstract).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PVA film of, Katsuno in view of Lin, by using the inorganic filler, of Mizutani, in it. One of ordinary skill in the art would have been motivated in doing so in order to gain excellent concealment property, mechanical strength, and appearance. Given that said inorganic filler can be titanium dioxide, which is disclosed in the instant Specification, it would be expected for it to inherently give the claimed oil absorption due to using overlapping content and particle sizes too.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuno WO_2016182010_A1 (see machine English translation) in view of Lin USPA_20100270518_A, and Mizutani JP_2002146053_A (see machine English translation), as applied to Claim 2, and further in view of Ieda WO_2016035671_A1 (see English equivalent: USPA_20170247154_A1).
8.	Regarding Claims 4-7, Katsuno in view of Lin and further in view of Mizutani does not suggest the claim modified PVA. Although it does disclose modifying its PVA in some embodiments (Katsuno: paragraph 0025; Mizutani: paragraph 0008).
9.	Ieda discloses a water-soluble packaging film (Title) that can be made from modified PVA such as by sulfonic acid groups and pyrrolidone-ring modification (paragraph 0027) where the modification is to the degree ranging less than 5 mol% (paragraph 0023) and a saponification degree of 95.4% (paragraph 0093). Ieda further discloses that its film results in capable of packaging chemicals while maintaining appropriate flexibility without changes in the appearance or offensive odors over a long period of time, which takes much less time to dissolve in water, and which can achieve excellent water solubility, excellent visibility, and excellent chemical resistance (Abstract).
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the PVA resin, of Katsuno in view of Lin and further in view of Mizutani, by using modified PVA with pyrrolidone or sulfonate, as disclosed by Ieda. One of ordinary skill in the art would have been motivated in doing so in order to obtain appropriate flexibility without changes in the appearance or offensive odors over a long period of time, which takes much less time to dissolve in water, and which can achieve excellent water solubility, excellent visibility, and excellent chemical resistance
Response to Arguments
Applicant’s arguments, filed 8/3/22, with respect to the rejection(s) of claim(s) 1-11 under Ohbayashi in view of Oharuda have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Katsuno WO_2016182010_A1 (see machine English translation) in view of Lin USPA_20100270518_A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 24, 2022